Order entered June 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00368-CR

                          RODNEY MITCHELL SMITH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-17051-V

                                             ORDER
       Before the Court is appellant’s June 20, 2019 second motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before July

22, 2019. If appellant’s brief is not filed by July 22, 2019, this appeal may be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/    CORY L. CARLYLE
                                                              JUSTICE